DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lockard US3858012.
Claim 1. A gear shifting device (figs.6-16) for electric cars, comprising a shell (98), a first switch (left 116), a second switch (right 116) and an operating part (170, 124, 132), wherein a first control button (left 122) of the first switch and a second control button (right 122) of the second switch are oppositely arranged [from one another], an upper portion (170) of the operating part is rotatably connected to the shell (in that 170 rotates within 98), an operating rod (124, 132) is arranged on a lower portion of the operating part, the operating rod is located between the first control button and the second control button and is able to move back and forth in a front-back direction, the first control button is located on a left side of the front-back moving direction of the operating rod, the second control button is located on a right side of the front-
Claim 3. The gear shifting device for electric cars according to Claim 1, wherein the operating rod is provided with first reinforcing plates (any two of 130, 134, 146, 144, 132, 136, 140, 126, 130 that are perpendicular to each other) protruding forwards, backwards, leftwards and rightwards, and the first reinforcing plates are connected through second reinforcing plates (any other two or more of 130, 134, 146, 144, 132, 136, 140, 126, 130).  
Claim 9. The gear shifting device for electric cars according to Claim 1, wherein the gear 16shifting device further comprises a base (104) detachably connected to the shell, and the first switch and the second switch are mounted on the base (see fig.8).  

Allowable Subject Matter
Claims 2, 4-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658